DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
There is missing of “BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d)”  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, 20-21, and 23-25 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Chen et al. (U.S. Patent 8,791,549) hereafter Chen.
As to claim 1, Chen discloses an integrated circuit (IC) package support (2) as shown in figures 1-12B, comprising:
a layer of dielectric material (12);

a layer of material (30, 32) on side surfaces of the conductive pad, wherein the layer of material does not extend onto the top surface of the layer of dielectric material.
As to claim 20, Don discloses an integrated circuit (IC) package support (2) as shown in figures 1-12B, comprising:
a layer of dielectric material (12);
a conductive pad (36-2) at least partially on a top surface of the layer of dielectric material (12); and
a layer of material (30, 32) on side surfaces of the conductive pad (36-2), wherein the layer of material does not extend onto the top surface of the conductive pad (see figure 12B).
As to claim 2, Chen discloses the material (30, silicon nitride, column 3, lines 35-36) includes nitrogen or a polymer.
As to claim 5, Chen discloses the conductive pad (36-2) includes copper (column 3, lines 47-50).
As to claim 6, Chen discloses the layer of material (30) does not extend onto a top surface of the conductive pad (figure 12B).
As to claims 7, 21, Chen further comprising: a conductive via (50) in conductive contact with a top surface of the conductive pad (52), wherein the layer of material (30, 32) is not present on side surfaces of the conductive via.
As to claim 8, Chen discloses the layer of material is a first layer of nitride material (30), the IC package support further includes a second layer of nitride material 
As to claim 9, Chen discloses the second layer (32) of nitride material extends onto the top surface of the layer of dielectric material (12).
As to claims 10 and 24-25, Chen discloses the IC package support is a package substrate (2) or an interposer.
As to claim 23, Chen discloses the conductive via (50) has tapered side surfaces with an angle that is greater than 80 degrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Farnworth et al. (U.S. Patent 6,841,883).
Regarding claim 22, Chen discloses all of the limitations of claimed invention except for the conductive via has tapered side surfaces with an angle that is less than 80 degrees.

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Farnworth employed in the IC package support of Chen in order to reduce space or size for electrical connections.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Choi et al. (U.S. 20120326296).
	Regarding claim 4, Chen discloses all of the limitations of claimed invention except for the conductive pad undercut proximate to the top surface of the layer of dielectric material.
	Choi teaches semiconductor device as shown in figure 5 comprising the conductive pad (156) undercut proximate to the top surface of the layer of dielectric material (124).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Choi employed in the IC package support of Chen in order to provide a small interconnect pitch for electrical connections.

Claims 3, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu et al. (U.S. 2014/0117546).

Liu teaches barrier layers (113, 160) formed on a side of the conductive pad (112) having a thickness in between 200 nm to 400 nm (para-0036-0039).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Liu employed in the IC package support of Chen in order to prevent degradation for hybrid bonding of the package.
As to claims 11 and 14, Chen discloses a computing device which is a server device or handheld computer device (para-0002), comprising:
an integrated circuit (IC) package (2) including an IC package support, wherein the IC package support includes conductive lines (36-1) and a protective layer (30, 32) on side surfaces of the conductive lines (36-1), and
a circuit board (25) coupled to the IC package (2).
Chen discloses the material (30, 32) having a thickness on the side surfaces of the conductive lines but not specifically a thickness in between 200 nm to 400 nm.
Liu teaches barrier layers (113, 160) formed on a side of the conductive pad (112) having a thickness in between 200 nm to 400 nm (para-0036-0039).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Liu employed in the IC package support of Chen in order to prevent degradation for hybrid bonding of the package.
Regarding claim 12, Chen as modified by Liu discloses the IC package includes one or more dies (column 1, lines 20-26) coupled to the IC package support.

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Liu employed in the IC package support of Chen in order to provide transmitting or receiving signals for the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN T DINH/Primary Examiner, Art Unit 2848